OPINION — AG — QUESTION: "IS SENATE BILL NO. 113, WHICH IN EFFECT ABOLISHES THE OFFICE OF THE JUSTICE OF THE PEACE, CONSTITUTIONAL; OR IS SENATE BILL 113 AN UNCONSTITUTIONAL ATTEMPT BY THE LEGISLATURE TO DO INDIRECTLY WHAT THEY CANNOT DO DIRECTLY?" ANSWER: WE CONCLUDE THAT THE LEGISLATURE MAY, IN ITS DISCRETION, DIRECTLY LIMIT THE JURISDICTION OF THE JUSTICE OF PEACE COURTS IN OKLAHOMA, WHETHER OR NOT SUCH LIMITATION THEREOF WOULD OCCASION ADDITIONAL INDIRECT RESULTS. IT IS, THEREFORE, THE OPINION OF THE ATTORNEY GENERAL THAT SECTION 16, OF SAID SENATE BILL NO. 113, WOULD NOT RENDER SAID BILL UNCONSTITUTIONAL. CITE:  ARTICLE V, SECTION 18 (HARVEY CODY)